United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
RONALD GENE GRIZZLE, JR., §
ID # 01935380, §
§
v. § CIVIL ACTION NO. 3:19-CV-1526-S-BH
§
LORIE DAVIS, Director, §
Texas Department of Criminal §
Justice, Correctional Institutions Division §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge and any objections thereto,
in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and
Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and
Conclusions ofthe Court. For the reasons stated in the Findings, Conclusions, and Recommendation
of the United States Magistrate Judge, the Court denies Petitioner’s Motion for Relief Pursuant to
Federal Rule 60b(6), received on Septernber 10, 2019 [ECF No. 11].

SO ORDERED.

SIGNED October / » 2019, Nog Dt
ioe

UNITED STATES DISTRICT JUDGE

 

 
